 

 

Sat a tee

IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF GEORGIA TT
OpFC-2 PM &: 09
DUBLIN DIVISION MISDEC -2 PH

me MNeToINT
1S, DISTRIL
A ttmeic 1

  

DARRELL D. KILLENS, CLERK

“ff

wns

Plaintiff,

Vv. CV 319-027
SHERIFF CHRIS STEVENSON; LT.
FNU MOON; OFC. 1; OFC. 2;
OFC. 3; and OFC. 4,

4 tt th FH OF HF OH OF

Defendants.

ORDER

Before the Court is pro se Plaintiff Darrell Killens’ motion for
reconsideration. Plaintiff asks the Court to reconsider its dismissal
of his Eighth Amendment deliberate indifference to medical need claim.

Plaintiff does not indicate which Federal Rule of Civil
Procedure he relies on in his motion. A motion for reconsideration

can be made pursuant to Rule 59 or Rule 60, Shaarbay v. State of

 

Florida, 269 F. App’x 866, 867 (llth Cir. 2008), and, therefore, the
Court must decide under which Rule the motion should be considered.

See, e.g., Brown v. Spells, No. 7:ll-cv-91 (HL), 2011 WL 4543905

 

(M.D. Ga. Sept. 30, 2011) (explaining how courts decide whether a
motion for reconsideration should be decided under Rule 59(e) or Rule
60 (b)). When a motion for reconsideration of a judgment is filed
within the twenty-eight-day time period set forth in Rule 59(b), the
motion should be considered a motion to amend or alter a judgment

pursuant to Rule 59(e), not Rule 60. See Mahone v. Ray, 326 F.3d

 

fo

 
 

 

1176, 1178 n.1 (11th Cir. 2003). Because Plaintiff filed his motion
within twenty-eight days of the Court’s Adoption Order, Plaintiff's
motion will be construed as a Rule 59{(e) motion.

Besides the difference in timing, Rule 59(e) allows courts to
reconsider “matters encompassed in a decision on the merits of a
dispute,” making it a better fit for Plaintiff’s motion. Shaarbay,
269 F. App’x at 867 (citation omitted); see also Mahone, 326 F.3d at
1178 n.1 (comparing Rule 59(e) to Rule 60). Rule 59(e) cannot,
however, be used to “relitigate old matters, raise argument or present
evidence that could have been raised prior to the entry of judgment.”

Michael Linet, Inc. v. Vill. of Wellington, 408 F.3d 757, 763 (11th

 

Cir. 2005). Relitigating old matters is exactly what Plaintiff does
in his motion; he merely restates the allegations contained in the
complaint concerning his high blood pressure and Defendants’ alleged
failure to provide him with medical treatment. Plaintiff sets forth
no argument or evidence warranting reconsideration.

Upon the foregoing, Plaintiff’s motion for reconsideration (doc.
no. 26) is DENIED.

ORDER ENTERED at Augusta, Georgia, this ude, of December,

UNITED STHFES DISTRICT JUDGE

 

 
